Exhibit 10.5

 

EXECUTION VERSION

 

GUARANTY

 

This GUARANTY, (this “Agreement”) dated as of January 10, 2020, is between EXELA
RECEIVABLES HOLDCO, LLC, a Delaware limited liability company (in its capacity
as performance guarantor hereunder, “Performance Guarantor”; in its capacity as
seller under the Second Tier Purchase and Sale Agreement, the “Seller”), and TPG
SPECIALTY LENDING, INC. (“TSL”), as administrative agent (in such capacity, the
“Administrative Agent”) for and on behalf of the Credit Parties and other
Secured Parties, from time to time (each of the foregoing, including the
Administrative Agent, a “Beneficiary” and, collectively, the “Beneficiaries”)
under the Loan and Security Agreement, dated as of the date hereof, among Exela
Receivables 1, LLC, a Delaware limited liability company (“Borrower”), Exela
Technologies, Inc., as initial servicer, the Administrative Agent and PNC Bank,
National Association, as LC Bank and Syndication Agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan and Security
Agreement”). Capitalized terms used and not otherwise defined in this Agreement
are used as defined in, or by reference in, the Loan and Security Agreement. The
interpretive provisions set out in Section 1.02 of the Loan and Security
Agreement shall be incorporated herein and applied in the interpretation of this
Agreement.

 

Section 1.                Undertaking. For value received by it and its
Affiliates, Performance Guarantor hereby absolutely, unconditionally and
irrevocably assures and undertakes (as primary obligor and not merely as surety)
for the benefit of each of the Beneficiaries the due and punctual performance
and observance by Borrower (and any of its successors or assigns in such
capacity which is an Affiliate of Performance Guarantor) of all Borrower
Obligations and any other covenants, agreements, undertakings, indemnities and
other obligations or liabilities (including, in each case, those related to any
breach by Borrower of its representations, warranties and covenants), whether
monetary or non-monetary, under any of the Transaction Documents (collectively,
the “Guaranteed Obligations”), irrespective of: (A) the validity, binding
effect, legality, subordination, disaffirmance, enforceability or amendment,
restatement, modification or supplement of, or waiver of compliance with, this
Agreement, the Transaction Documents or any documents related hereto or thereto,
(B) any change in the existence, formation or ownership of, or the bankruptcy,
insolvency or reorganization of, or similar proceeding with respect to, Borrower
or any other Person, (C) any extension, renewal, settlement, compromise,
exchange, waiver, release or other modification in respect of any Guaranteed
Obligation (or any collateral security therefor, including the property pledged
by Borrower under the Loan and Security Agreement) pursuant to this Agreement,
the other Transaction Documents or any other related documents, including,
without limitation, any such modification which may increase the principal
amount of, or the interest rates applicable to, any of the Borrower Obligations,
or shorten the maturity or accelerate the date of payment of any of the Borrower
Obligations, (D) the existence of any claim, set-off, counterclaim or other
right that Performance Guarantor or any other Person may have against Borrower
or any other Person, (E) any impossibility or impracticability of performance,
illegality, force majeure, act of war or terrorism, any act of any Governmental
Authority or any other circumstance or occurrence that might otherwise
constitute a legal or equitable discharge or defense available to, or provides a
discharge of, Borrower or Performance Guarantor, (F) any Applicable Law
affecting any term of any of the Guaranteed Obligations or any Transaction
Document, or rights of the Administrative Agent or any other Beneficiary with
respect thereto or otherwise, (G) the failure by the Administrative Agent or any
Beneficiary to take any steps to perfect and maintain perfected its interest in,
or the impairment or release of, any Collateral, (H) any failure to obtain any
authorization or approval from or other action by, or to provide any
notification to or make any filing, any Governmental Authority required in
connection with the performance of the Guaranteed Obligations or otherwise, or
(I) any other act or omission to act or delay of any kind by Borrower or
Performance Guarantor or any other Person or any other circumstance whatsoever
which might, but for the provisions of this Section 1, constitute a legal or
equitable discharge of Performance Guarantor’s obligations hereunder except as
provided in the following paragraph.

 



 

 

 

Without limiting the generality of the foregoing, Performance Guarantor agrees
that if Borrower shall fail in any manner whatsoever to perform or observe any
of the Guaranteed Obligations when the same shall be required to be performed or
observed under any applicable Transaction Document to which it is a party, then
Performance Guarantor will itself duly and punctually perform or observe or
cause to be performed or observed such Guaranteed Obligations. It shall not be a
condition to the accrual of the obligation of Performance Guarantor hereunder to
perform or to observe any Guaranteed Obligation that the Administrative Agent or
any other Person shall have first made any request of or demand upon or given
any notice to Performance Guarantor, Borrower or any other Person or have
initiated any action or proceeding against any such Person in respect thereof.
Performance Guarantor also hereby expressly waives any defenses based on any of
the provisions set forth above and all defenses it may have as a guarantor or a
surety generally or otherwise based upon suretyship, impairment of collateral or
otherwise in connection with the Guaranteed Obligations whether in equity or at
law. Performance Guarantor agrees that its obligations hereunder shall be
irrevocable and unconditional. Performance Guarantor hereby also expressly
waives diligence, presentment, demand, protest or notice of any kind whatsoever,
as well as any requirement that the Beneficiaries (or any of them) exhaust any
right to take any action against Borrower or any other Person (including the
filing of any claims in the event of a receivership or bankruptcy of any of the
foregoing), or with respect to any collateral or collateral security at any time
securing any of the Guaranteed Obligations, and hereby consents to any and all
extensions of time of the due performance of any or all of the Guaranteed
Obligations. Performance Guarantor agrees that it shall not exercise or assert
any right which it may acquire by way of subrogation under this Agreement unless
and until all Guaranteed Obligations shall have been indefeasibly paid and
performed in full.

 

Section 2.                Confirmation. Performance Guarantor hereby confirms
that the transactions contemplated by the Transaction Documents have been
arranged among Borrower, certain Affiliates of the Borrower and the
Beneficiaries, with Performance Guarantor’s full knowledge and consent and any
amendment, restatement, modification or supplement of, or waiver of compliance
with, the Transaction Documents in accordance with the terms thereof by any of
the foregoing shall be deemed to be with Performance Guarantor’s full knowledge
and consent. Performance Guarantor hereby confirms (i) that on the date hereof,
it directly or indirectly owns 100% of the Capital Stock of Borrower and (ii)
that it is in the best interest of Performance Guarantor to execute this
Agreement, inasmuch as Performance Guarantor (individually) and Performance
Guarantor and its Affiliates (collectively) will derive substantial direct and
indirect benefit from the transactions contemplated by the Loan and Security
Agreement and the other Transaction Documents. Performance Guarantor agrees to
promptly notify the Administrative Agent in the event that it ceases to directly
or indirectly own 100% of the Capital Stock of Borrower.

 



 2 

 

 

Section 3.                Pledge. As security for the prompt payment and
performance of all of its Guaranteed Obligations and any covenants contained in
this Agreement, Performance Guarantor hereby assigns, pledges and grants to the
Administrative Agent, for and on behalf of the Credit Parties and other Secured
Parties, a security interest in all of Performance Guarantor’s right, title and
interest, in, to, and under, whether now owned or hereafter acquired, all of the
following, whether now or hereafter existing and wherever located (all being
collectively referred to herein as the “Guaranty Collateral”):

 

(i)the issued and outstanding Capital Stock and all other equity interests of
Borrower (the “Pledged Interest”);

 

(ii)all money, securities, security entitlements and other investment property,
dividends, rights, general intangibles and other property at any time and from
time to time (x) declared or distributed in respect of or in exchange for or on
conversion of the Pledged Interest, or (y) by its or their terms exchangeable or
exercisable for or convertible into the Pledged Interest;

 

(iii)all other property of whatever character or description, including money,
securities, security entitlements and other investment property, and general
intangibles hereafter delivered to the Administrative Agent in substitution for
or as an addition to any of the Pledged Interest or other property described in
clauses (i) and (ii) above;

 

(iv)all securities accounts to which may at any time be credited any or all of
the foregoing or any proceeds thereof and all certificates and instruments
representing or evidencing any of the foregoing or any proceeds thereof; and

 

(v)all proceeds and products of any and all of the foregoing Guaranty
Collateral; in each case howsoever Performance Guarantor’s interest therein may
arise or appear.

 

To the extent the Pledged Interest or any other Guaranty Collateral becomes
evidenced by any instrument or certificate, such instrument or certificate shall
be delivered to and held by or on behalf of the Administrative Agent pursuant
hereto and shall be in suitable form for transfer by delivery, or shall be
accompanied by duly executed undated instruments of transfer or assignment in
blank, all in form and substance satisfactory to the Administrative Agent.

 

Section 4.                Representations and Warranties. Each of the
representations and warranties made by Performance Guarantor in its capacity as
Seller under the Second Tier Purchase and Sale Agreement pursuant to Article IV
thereof is incorporated by reference herein and made a part hereof, and
Performance Guarantor hereby represents and warrants to the Administrative
Agent, the LC Bank and each other Credit Party on the date hereof that each such
representation is true and correct, including, to the extent applicable, with
respect to it in its capacity as Performance Guarantor and its pledge of the
Guaranty Collateral hereunder.

 



 3 

 

 

Section 5.                Covenants. Each of Performance Guarantor’s covenants
(made in its capacity as Seller under the Second Tier Purchase and Sale
Agreement) set forth in Article V of the Second Tier Purchase and Sale Agreement
is incorporated by reference herein and made a part hereof, and the Seller
hereby agrees to perform such covenants in accordance with the terms of the Loan
and Security Agreement, and, to the extent applicable, in its capacity as
Performance Guarantor hereunder.

 

Section 6.                Additional Representations, Warranties and Covenants.
Performance Guarantor further represents, warrants and covenants that:

 

(a)               The Pledged Interest has been duly authorized, validly issued
and, to the extent applicable, is fully paid and non-assessable.

 

(b)               Performance Guarantor has not assigned, pledged, conveyed or
encumbered any Guaranty Collateral to any other Person, and immediately prior to
the pledge of any such Guaranty Collateral, Performance Guarantor was the sole
owner of the Guaranty Collateral.

 

(c)               In connection with any loan and security agreement or similar
credit facility or agreement for borrowed funds entered into by Performance
Guarantor, Borrower or any of their Affiliates, no party has the right pursuant
to the terms of such loan and security agreement or similar credit facility or
agreement, to cause Performance Guarantor to terminate, rescind, cancel, pledge,
hypothecate, liquidate or transfer any of the Guaranty Collateral.

 

(d)               The provisions of this Agreement are effective to create in
favor of the Administrative Agent, for the benefit of the Lenders, a valid
security interest in all right, title and interest of Performance Guarantor in,
to and under the Guaranty Collateral.

 

(e)               On or before the date hereof, Performance Guarantor shall
cause the filing of appropriate financing statements on Form UCC-1 in all
appropriate jurisdictions naming the Administrative Agent as “Secured Party” and
Performance Guarantor as “Debtor”, and describing the Guaranty Collateral. Upon
the filing of such financing statement(s), the Administrative Agent, for the
benefit of the Lenders, shall have a duly perfected first priority security
interest under the UCC in all right, title, and interest of Performance
Guarantor in, to and under the Guaranty Collateral created under this Agreement.
Performance Guarantor hereby authorizes the Administrative Agent to file
financing statements describing the collateral covered thereby as “all of the
debtor’s personal property or assets” or words to that effect, notwithstanding
that such wording may be broader in scope than the collateral described in this
Agreement. Except as described in the foregoing sentences, no filings or other
actions are necessary to perfect the security interest of the Administrative
Agent in the Guaranty Collateral created under this Agreement. Performance
Guarantor agrees that from time to time, at its expense, it shall promptly
execute and deliver all further instruments and documents, and take all further
actions, that Administrative Agent or its designee may reasonably request or
that are necessary in order to perfect, protect or more fully evidence the
pledge of the Guaranty Collateral hereunder.

 



 4 

 

 

(f)                From the date hereof until the Final Payout Date, Performance
Guarantor shall not, without the prior written consent of the Administrative
Agent and the Required Lenders, (i) take any action that could cause any portion
of the Guaranty Collateral not to be owned by it free and clear of any Adverse
Claim or take any action that could reasonably be expected to cause
Administrative Agent not to have a valid first priority perfected security
interest in the Guaranty Collateral or suffer the existence of any financing
statement or other instrument similar in effect covering any portion of the
Guaranty Collateral on file in any recording office except such as may be filed
in favor of Administrative Agent in accordance with this Agreement or any
Transaction Document or purport to do any of the foregoing, (ii) make any change
(including without limitation any change its jurisdiction of organization or its
name, identity or corporate structure) such that any financing statement or
other lien filing filed or other action taken to perfect Administrative Agent’s
interests under this Agreement would become seriously misleading or would
otherwise be rendered ineffective.

 

Section 7.                Authorization of Financing Statements. Performance
Guarantor hereby authorizes the Administrative Agent to file any financing or
continuation statements required to perfect, protect, or more fully evidence the
Administrative Agent’s security interest in the Guaranty Collateral granted
hereunder, including any “all assets” filings in favor of the Administrative
Agent, listing Performance Guarantor as debtor. The Administrative Agent will
notify Performance Guarantor of any such filing (but the failure to deliver such
notice shall not prejudice any rights of the Administrative Agent under this
Section 7).

 

Section 8.                Miscellaneous.

 

(a)               The parties hereto agrees that any payments hereunder will be
applied in accordance with Section 4.01 of the Loan and Security Agreement;
provided that, to the extent proceeds realized from the sale or other
disposition of the Guaranty Collateral exceed the amount of the Guaranteed
Obligations (including any expenses related to such realization contemplated as
Guaranteed Obligations under this Agreement), the Administrative Agent shall
remit any such excess to or at the direction of Performance Guarantor.

 

(b)               Any payments hereunder shall be made in full in U.S. Dollars
to the Administrative Agent in the United States without any set-off, deduction
or counterclaim; and Performance Guarantor’s obligations hereunder shall not be
satisfied by any tender or recovery of another currency except to the extent
such tender or recovery results in receipt of the full amount of U.S. Dollars
required hereunder.

 

(c)               No amendment or waiver of any provision of this Agreement nor
consent to any departure by Performance Guarantor therefrom shall be effective
unless the same shall be in writing and signed by the Administrative Agent and
Performance Guarantor. No failure on the part of the Administrative Agent or any
other Beneficiary to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right hereunder preclude any other or further exercise thereof or the
exercise of any other right.

 

(d)               This Agreement shall bind and inure to the benefit of the
parties hereto, the other Beneficiaries and their respective successors and
permitted assigns. Performance Guarantor shall not assign, delegate or otherwise
transfer any of its obligations or duties hereunder without the prior written
consent of the Administrative Agent and each Required Lender. Each of the
parties hereto hereby agrees that each of the Beneficiaries not a signatory
hereto shall be a third-party beneficiary of this Agreement.

 



 5 

 

 

(e)               THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN THE STATE OF NEW YORK.

 

(f)                EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING HEREUNDER OR UNDER ANY OF THE OTHER TRANSACTION DOCUMENTS OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF
THE OTHER TRANSACTION DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING
TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 



 6 

 

 

(g)               EACH PARTY HERETO HEREBY ACKNOWLEDGES AND AGREES THAT:

 

(I)                ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST PERFORMANCE
GUARANTOR ARISING OUT OF OR RELATING HERETO OR ANY OTHER TRANSACTION DOCUMENT,
OR ANY OF THE GUARANTEED OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY
EXECUTING AND DELIVERING THIS AGREEMENT, PERFORMANCE GUARANTOR, FOR ITSELF AND
IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (I) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE NON-EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (II)
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (III) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO IT AT ITS ADDRESS PROVIDED HEREIN
IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER IT IN ANY SUCH PROCEEDING IN
ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT; AND (IV) AGREES THAT CREDIT PARTIES RETAIN THE RIGHT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST IT IN THE
COURTS OF ANY OTHER JURISDICTION.

  

(II)              PERFORMANCE GUARANTOR CONSENTS TO THE SERVICE OF ANY AND ALL
PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH
PROCESS TO IT AT ITS ADDRESS SPECIFIED IN THE LOAN AND SECURITY AGREEMENT.
NOTHING IN THIS PARAGRAPH SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR
ANY OTHER CREDIT PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW.

 

Section 9.                Termination of Guaranty. (a) This Agreement and
Performance Guarantor’s obligations hereunder shall remain operative and
continue in full force and effect until the later of (i) the Final Payout Date,
and (ii) such time as all Guaranteed Obligations are duly performed and
indefeasibly paid and satisfied in full, provided, that this Agreement and
Performance Guarantor’s obligations hereunder shall continue to be effective or
shall be reinstated, as the case may be, if at any time payment or other
satisfaction of any of the Guaranteed Obligations is rescinded or must otherwise
be restored or returned upon the bankruptcy, insolvency, or reorganization of
Borrower or otherwise, as applicable, as though such payment had not been made
or other satisfaction occurred, whether or not the Administrative Agent or any
of the Beneficiaries (or their respective assigns) are in possession of this
Agreement. No invalidity, irregularity or unenforceability by reason of the
bankruptcy, insolvency, reorganization or other similar Applicable Laws, or any
other Applicable Law or order of any Governmental Authority thereof purporting
to reduce, amend or otherwise affect the Guaranteed Obligations, shall impair,
affect, or be a defense to or claim against the obligations of Performance
Guarantor under this Agreement.

 

(b)               This Agreement shall survive the insolvency of Borrower, any
Beneficiary or any other Person and the commencement of any case or proceeding
by or against Borrower or any other Person under any bankruptcy, insolvency,
reorganization or other similar Applicable Law.

 



 7 

 

 

Section 10.              Stay of Borrower Obligations.

 

(a)               No automatic stay under any bankruptcy, insolvency,
reorganization or other similar Applicable Law with respect to Borrower or any
other Person shall postpone the obligations of Performance Guarantor under this
Agreement. If at any time any payment of the principal of or interest on any
Borrower Obligation or any other amount payable by Borrower under the Loan and
Security Agreement or any other Transaction Document is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of Borrower or otherwise, Performance Guarantor’s obligations hereunder with
respect to such payment shall be reinstated as though such payment had been due
but not made at such time.

 

(b)               If acceleration of the time for payment of any amount payable
by Borrower under the Loan and Security Agreement or any other Transaction
Document is stayed upon the insolvency, bankruptcy or reorganization of
Borrower, all such amounts otherwise subject to acceleration under the terms of
the Loan and Security Agreement or any other Transaction Document may be
declared to be forthwith due and payable, or may be deemed automatically to have
been accelerated, as provided in the Loan and Security Agreement or any other
Transaction Document, for purposes of this Agreement, notwithstanding any stay,
injunction or other prohibition (whether in a bankruptcy proceeding affecting
Borrower or otherwise) preventing such declaration as against Borrower and that,
in the event of such declaration or automatic acceleration, such obligations
(whether or not due and payable by Borrower) shall forthwith become due and
payable by Performance Guarantor for purposes of this Agreement.

 

Section 11.              Set-off. Each Beneficiary (and its assigns) is hereby
authorized by Performance Guarantor at any time and from time to time, without
notice to Performance Guarantor (any such notice being expressly waived by
Performance Guarantor) and to the fullest extent permitted by Applicable Law, to
set-off and apply any and all deposits (general or special, time or demand,
provisional or final) and other sums at any time held by, and other indebtedness
at any time owing to, any such Beneficiary to or for the credit to the account
of Performance Guarantor, against any and all Guaranteed Obligations of
Performance Guarantor, now or hereafter existing under this Agreement.

 

Section 12.              Remedies.

 

(a)               Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent, for the benefit of the Lenders, in addition
to all other rights and remedies under this Agreement or otherwise, shall have
all other rights and remedies provided under the UCC of each applicable
jurisdiction and other Applicable Laws, which rights shall be cumulative.
Performance Guarantor agrees, upon the occurrence and during the continuance of
an Event of Default and notice from the Administrative Agent, to assemble, at
its expense, all of the Guaranty Collateral that is in its possession (whether
by return, repossession, or otherwise) at a place designated by the
Administrative Agent. Without limiting Article XIII of the Loan and Security
Agreement, all out-of-pocket costs incurred by the Administrative Agent in the
collection of all Guaranteed Obligations, and the enforcement of its rights
hereunder, including attorneys’ fees and legal expenses, shall constitute
Guaranteed Obligations. Without limiting the foregoing, upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent may, to
the fullest extent permitted by Applicable Law, without notice, advertisement,
hearing or process of law of any kind, (i) enter upon any premises where any of
the Guaranty Collateral which is in the possession of Performance Guarantor
(whether by return, repossession, or otherwise) may be located and take
possession of and remove such Guaranty Collateral, (ii) sell any or all of such
Guaranty Collateral, free of all rights and claims of Performance Guarantor
therein and thereto, at any public or private sale, and (iii) bid for and
purchase any or all of such Guaranty Collateral at any such sale. Any such sale
shall be conducted in a commercially reasonable manner and in accordance with
Applicable Law. Performance Guarantor hereby expressly waives, to the fullest
extent permitted by Applicable Law, any and all notices, advertisements,
hearings or process of law in connection with the exercise by the Administrative
Agent of any of its rights and remedies upon the occurrence and during the
continuance of an Event of Default. The Administrative Agent shall have the
right (but not the obligation) to bid for (including by credit bid) and purchase
any or all Guaranty Collateral at any public or private sale. Performance
Guarantor hereby agrees that in any sale of any of the Guaranty Collateral, the
Administrative Agent is hereby authorized to comply with any limitation or
restriction in connection with such sale as it may be advised by counsel is
necessary in order to avoid any violation of Applicable Law (including
compliance with such procedures as may restrict the number of prospective
bidders and purchasers, require that such prospective bidders and purchasers
have certain qualifications, and restrict such prospective bidders and
purchasers to Persons who will represent and agree that they are purchasing for
their own account for investment and not with a view to the distribution or
resale of such Guaranty Collateral), or in order to obtain any required approval
of the sale or of the purchaser by any Governmental Authority, and Performance
Guarantor further agrees that such compliance shall not result in such sale
being considered or deemed not to have been made in a commercially reasonable
manner. The Administrative Agent shall not be liable for any sale, private or
public, conducted in accordance with this Section 12.

 



 8 

 

 

(b)               Performance Guarantor hereby irrevocably constitutes and
appoints the Administrative Agent and any officer or agent thereof, with full
power of substitution, as its true and lawful attorney in fact with full
irrevocable power and authority in the place and stead of Performance Guarantor
and in the name of Performance Guarantor or in its own name, from time to time
in the Administrative Agent’s discretion, if an Event of Default shall have
occurred and be continuing, for the purpose of carrying out the terms of this
Agreement and to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary or desirable to accomplish the
purposes of this Agreement, and, without limiting the generality of the
foregoing, the Administrative Agent shall have the right and Performance
Guarantor hereby gives the Administrative Agent the power and right, on behalf
of Performance Guarantor, without assent by, but with notice to, Performance
Guarantor, if an Event of Default shall have occurred and be continuing, in the
name of Performance Guarantor or its own name, or otherwise, to take possession
of and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due with respect to any Guaranty
Collateral and to file any claim or to take any other action or proceeding in
any court of law or equity or otherwise deemed appropriate by the Administrative
Agent for the purpose of collecting any and all such moneys due with respect to
any Collateral whenever payable.

 

Section 13.              Entire Agreement; Severability; No Party Deemed
Drafter. This Agreement and the other Transaction Documents constitute the
entire agreement of the parties hereto with respect to the matters set forth
herein. The rights and remedies herein provided are cumulative and not exclusive
of any remedies provided by Applicable Law or any other agreement, and this
Agreement shall be in addition to any other guaranty of or collateral security
for any of the Guaranteed Obligations. Any provisions of this Agreement which
are prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. If the
obligations of Performance Guarantor hereunder would otherwise be held or
determined to be avoidable, invalid or unenforceable in any action or proceeding
on account of the amount of Performance Guarantor’s liability under this
Agreement, then, notwithstanding any other provision of this Agreement to the
contrary, the amount of such liability shall, without any further action by
Performance Guarantor or any Beneficiary, be automatically limited and reduced
to the highest amount that is valid and enforceable as determined in such action
or proceeding. Each of the parties hereto hereby agrees that no party hereto
shall be deemed to be the drafter of this Agreement.

 



 9 

 

 

Section 14.              Expenses. In addition to the rights of indemnification
granted under Section 15 hereof, whether or not the transactions contemplated
hereby shall be consummated, Performance Guarantor agrees to pay promptly (a)
all of each Beneficiary’s actual and reasonable costs and expenses of
preparation of the Transaction Documents and any consents, amendments, waivers
or other modifications thereto; (b) all the reasonable fees, expenses and
disbursements of counsel to each Beneficiary in connection with the negotiation,
preparation, execution and administration of the Transaction Documents and any
consents, amendments, waivers or other modifications thereto and any other
documents or matters requested by Borrower; (c) all the actual costs and
reasonable expenses of creating and perfecting security interests in favor of
Administrative Agent, for the benefit of Secured Parties, including filing and
recording fees, expenses and taxes, stamp or documentary taxes, search fees,
title insurance premiums and reasonable fees, expenses and disbursements of
counsel to each Beneficiary and of counsel providing any opinions that any
Credit Party may request in respect of the Collateral, the Guaranty Collateral
or security interests created pursuant to the Transaction Documents; (d) all of
each Beneficiary’s actual costs and reasonable fees, expenses for, and
disbursements of any of such Beneficiary’s auditors, accountants, consultants or
appraisers whether internal or external, and all reasonable attorneys’ fees
(including allocated costs of internal counsel and expenses and disbursements of
outside counsel) incurred by each Beneficiary; (e) all the actual costs and
reasonable expenses (including the reasonable fees, expenses and disbursements
of any appraisers, consultants, advisors and agents employed or retained by
Administrative Agent and its counsel) in connection with the custody or
preservation of any of the Collateral or the Guaranty Collateral; (f) all the
actual costs and reasonable expenses of the Beneficiaries in connection with the
attendance at any meetings in connection with this Agreement and the other
Transaction Documents; (g) all other actual and reasonable costs and expenses
incurred by each Beneficiary in connection with the syndication of the Loans and
Commitments and the negotiation, preparation and execution of the Transaction
Documents and any consents, amendments, waivers or other modifications thereto
and the transactions contemplated thereby; and (h) after the occurrence of an
Unmatured Initial Servicer Default, Initial Servicer Default, Unmatured Event of
Default or an Event of Default, all costs and expenses, including reasonable
attorneys’ fees (including allocated costs of internal counsel) and costs of
settlement, incurred by any Beneficiary in enforcing any Guaranteed Obligations
of or in collecting any payments due from Performance Guarantor or Borrower
hereunder or under the other Transaction Documents by reason of such Unmatured
Initial Servicer Default, Initial Servicer Default, Unmatured Event of Default
or Event of Default (including in connection with the sale of, collection from,
or other realization upon any of the Collateral or the Guaranty Collateral or
the enforcement of the Transaction Documents) or in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work out” or pursuant to any insolvency or bankruptcy cases or
proceedings.

 



 10 

 

 

Section 15.              Indemnities by Performance Guarantor. Without limiting
any other rights which any Beneficiary may have hereunder or under Applicable
Law, Performance Guarantor agrees to indemnify and hold harmless each
Beneficiary and each of their respective Affiliates, and all successors,
transferees, participants and assigns and all officers, members, managers,
directors, shareholders, controlling persons, employees and agents of any of the
foregoing (each a “PG Indemnified Party”) forthwith and on demand from and
against any and all damages, losses, claims, liabilities and related costs and
expenses (including all filing fees, if any), including reasonable attorneys’,
consultants’ and accountants’ fees and disbursements (all of the foregoing being
collectively referred to as “Indemnified Amounts”) incurred by any of them and
arising out of, relating to, resulting from or in connection with: (i) any
breach by Performance Guarantor of any of its obligations or duties under this
Agreement or any other Transaction Document to which it is a party in any
capacity; (ii) the inaccuracy of any representation or warranty made by
Performance Guarantor hereunder, under any other Transaction Document to which
it is a party in any capacity or in any certificate or statement delivered
pursuant hereto or to any other Transaction Document to which it is a party in
any capacity; (iii) the failure of any information provided to any such PG
Indemnified Party by, or on behalf of, Performance Guarantor, in any capacity,
to be true and correct; (iv) the material misstatement of fact or the omission
of a material fact or any fact necessary to make the statements contained in any
information provided to any such PG Indemnified Party by, or on behalf of,
Performance Guarantor, in any capacity, not materially misleading; (v) any
negligence or misconduct on Performance Guarantor’s part arising out of,
relating to, in connection with, or affecting any transaction contemplated by
this Agreement or any other Transaction Document; (vi) the failure by
Performance Guarantor to comply with any Applicable Law, rule or regulation with
respect to this Agreement, the transactions contemplated hereby, any other
Transaction Document to which it is a party in any capacity, the Guaranteed
Obligations or otherwise; (vii) the failure of this Agreement to constitute a
legal, valid and binding obligation of Performance Guarantor, enforceable
against it in accordance with its terms; (viii) any civil penalty or fine
assessed by OFAC or any other Governmental Authority incurred connection with
the Transaction Documents as a result of any action of Performance Guarantor or
any of its Affiliates; (ix) any amounts payable by the Administrative Agent to a
Collection Account Bank under any Account Control Agreement; or (x) the failure
or delay of Collections of Pool Receivables to be deposited directly into a
Collection Account; provided, however, notwithstanding anything to the contrary
in this Section 15, Indemnified Amounts shall be excluded solely to the extent
determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct on
the part of such PG Indemnified Party.

 

Section 16.              Addresses for Notices. All notices and other
communications hereunder shall, unless otherwise stated herein, be in writing
(which shall include facsimile communication and e-mail) and faxed, emailed or
delivered, to each party hereto, at its address set forth under its name on
Schedule A of this Agreement or at such other address as shall be designated by
such party in a written notice to the other parties hereto. Notices and
communications by (i) facsimile shall be effective when sent (and shall be
followed by hard copy sent by regular mail), (ii) e-mail shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgment) and (iii) notices and
communications sent by other means shall be effective when received.

 

[Signatures Follow]

 



 11 

 

 

IN WITNESS WHEREOF, Performance Guarantor has executed this Agreement as of the
date first written above.

 

 

  EXELA RECEIVABLES HOLDCO, LLC,   as Performance Guarantor           By: /s/
James Reynolds   Name:   James Reynolds   Title: Chief Financial Officer

 



 S-1Guaranty

 

 

 

ACCEPTED AND ACKNOWLEDGED, as of the date first written above.

 

 

  TPG SPECIALTY LENDING, INC.,   as Administrative Agent on behalf of the
Beneficiaries           By: /s/ Robert (Bo) Stanley   Name:   Robert (Bo)
Stanley   Title: President

 



 S-2Guaranty

 

 

SCHEDULE A

 

ADDRESSES FOR NOTICE

 

If to Performance Guarantor:

 

Exela Receivables Holdco, LLC

2701 E. Grauwyler Road, Irving, TX 75061

Attn:  Secretary

Email: legalnotices@exelatech.com



 

If to Administrative Agent:

 

Ross Bruck

TPG Specialty Lending, Inc.

888 7th Avenue, Floor 35

New York, New York 10106

Email: rbruck@tpg.com

 

With a copy to:

 

Craig Hamrah

TPG Specialty Lending, Inc.

888 7th Avenue, Floor 35

New York, New York 10106

 



 Schedule A 

 